DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a spoolable array of sensors deployed within a wellbore and external a tubular string for measuring properties of a fluid in the central flow passage of the tubular string. The novel feature of claims 1, 26 and 43 are deploying a secondary packer between the pair of isolation packers, wherein at least one of the plurality of sensors is located between the first isolation packer and the secondary packer and at least one other of the plurality of sensors located between the second isolation packer and the secondary packer, wherein deploying the at least one secondary packer comprises locating the secondary packer over a flow regulator.  The novel feature of claim 13 is deploying the second one of the at least two sensors to have a fluidic coupling to the initial flow regulator measuring a property of the fluid exiting the initial flow regulator. The novel feature of claim 34 is the processor is operable to calculate a fluid flow rate from the corresponding production zone based on the pressure differential; an additional flow regulator, and the plurality of sensors further comprising a third sensor, wherein the third sensor is located downstream of the additional flow regulator, and wherein the processor is coupled to a third sensor and is operable to: determine an additional differential pressure between the corresponding second and third sensors; and calculate a fluid flow rate from the corresponding production zone based on the differential pressure and the additional differential pressure. Last, the novel feature of claim 54 is a third sensor is located downstream of an additional flow regulator, the additional flow .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676